     Case 18-23974-ABA     Doc 26   Filed 07/18/19   Entered 07/18/19 10:50:52
UNITED STATES BANKRUPTCYDesc Proposed Order
                         COURT                 Page 1 of 2
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)
Steven J. Richardson, Esq. (SR2697)
Law Offices of Steven J. Richardson, PC
40 Newton Ave.
Woodbury, New Jersey 08096                                                   Order Filed on August 13, 2019
(856) 686-9910                                                               by Clerk
Attorneys for Movant,                                                        U.S. Bankruptcy Court
                                                                             District of New Jersey


In Re:                                                   Case No.:       ____________________
                                                                               18-23974
In re: Sarah Parker
                                                         Hearing Date: ____________________

                                                         Judge:          _____________________
                                                                                 ABA

                                                         Chapter:        _____________________
                                                                                   13




                Recommended Local Form:            ”    Followed         ”   Modified




                                          ORDER VACATING STAY

         The relief set forth on the following page is hereby ORDERED.




DATED: August 13, 2019
 Case 18-23974-ABA                Doc 26   Filed 07/18/19   Entered 07/18/19 10:50:52
                               Desc Proposed Order    Page 2 of 2


       Upon the motion of __________________________________________________,
                                          the Borough of Clayton              under
Bankruptcy Code section 362(a) for relief from the automatic stay as to certain property as
hereinafter set forth, and for cause shown, it is

       ORDERED that the automatic stay is vacated to permit the movant to institute or resume
and prosecute to conclusion one or more actions in the court(s) of appropriate jurisdiction to
pursue the movant’s rights in the following:

       ‘       Real property more fully described as:
                112 S. Dennis Drive, Clayton, New Jersey




       ‘       Personal property more fully described as:




       It is further ORDERED that the movant may join the debtor and any trustee appointed in
this case as defendants in its action(s) irrespective of any conversion to any other chapter of the
Bankruptcy Code.


       The movant shall serve this order on the debtor, any trustee and any other party who
entered an appearance on the motion.




                                                                                           Rev. 7/1/04; jml




                                                    2
